Bunn, C. J. The appellants filed their bill in the Crittenden circuit court, seeking to enjoin the appellee, the Board of Devee Directors of St. Francis Devee District, from the collection of a tax levied by appellee for the purpose of constructing a levee on the west side of the Mississippi' river, within the defined boundaries of the district, and as provided in the act of Feb. 15, 1893, entitled ‘ An act to lay off and establish that part of the St. Francis basin lying within the State of Arkansas into a levee district, and for protecting and maintaining the same, and to incorporate a board of levee directors for said district and for other purposes.” There are also amendatory acts—March 21, 1893, and March 29, 1893. Neither the original act of Feb. 15, 1893, nor the one of March 29, 1893, was signed by the Governor, but went into effect by reason of their having remained with the Governor five days, the general assembly being in session. In the court below the bill was dismissed on demurrer, and the plaintiff appealed to this court. The first section of the original act, as amended by the act of March 21, 1893, creates a levee district with definite boundaries, and comprises, as the act says, a. part of the St. Francis basin. Within the boundaries are included lands in eig’ht counties. The second section, as amended by the act of March 21, appoints, by-name, three citizens of each of the éig-ht counties levee-directors for the counties, respectively, and provides, that their terms shall be one, two and three years, respectively, in the order in which they are named, and' until their successors are appointed and qualified. This-section, as amended, further provides: “The directors herein named and their successors in office shall constitute, and are hereby declared to be, a body politic and corporate by the name and style of the Board of Directors of the St. Francis Bevee District, and by that name-may sue and be sued, plead and be impleaded, and have-perpetual succession for the purposes hereinafter desig-nated. They may have a common seal, and may make-such by-laws and regulations, from time to time, as. they may deem proper, not inconsistent with this charter and the laws of this State, for the purpose of carrying- into effect the objects of their incorporation ; they may appoint all officers and ag’ents which they may deem necessary and suitable in the conduct of the business of said corporation, and may do all other acts and thing's, not inconsistent with the laws of this State, which may be proper to carry into effect the provisions and objects of this act.” The third section provides-that the Governor of the State shall appoint the successors of these directors, and fill vacancies. The fourth section makes it the duty of said board of levee directors to levee the St. Francis front in this State, with further provisions in detail as to the employment of necessary agents, and to determine the crown, height, slope, grade, etc., of the levee. The fifth section gives the board of levee directors the power, and makes it their duty, “to assess and levy, annually, a tax not exceeding 5 per cent, of the increased value or betterment estimated to accrue from the protection given against floods from the Mississippi river by said levee on all lands within said levee district; ” and provides for the call of a meeting of landowners in the respective counties, at which meeting a proposition to levy said annual assessment shall be submitted to them, and also provides that if a majority of the land-owners are present at said meeting, in person or by proxy, and two-thirds of these shall vote for such assessment, it then becomes the duty of the board of directors to levy the tax. This section further contains provisions in detail concerning the appointment of election ■clerks by the directors, the oath to be taken by the clerks, and the making of the returns of the election to the levee board, a canvassing of the vote by the president and treasurer, and a declaration of the result. It has further provisions with reference to the annual levy of the tax, so long as necessary to effect the object of the act, without any further vote being taken. The sixth section ■declares said board of levee directors to be the leg'al successor of the Levee Board of St. Francis Levee District, ■and entitled to its books and papers, and provides that said board 'shall organize by electing a president, secretary, treasurer and chief engineer, prescribe their duties .and fix their salaries. Sections seven to fourteen, inclusive, contain provisions for the appointment, by the board, of assessors and collectors in each county; the ■duties of such assessors and collectors; fixes the time for annual meeting of the board ; duties of the chief ■engineer ; defines the character of lien created by the •levy of taxes, and provides for its enforcement in the chancery court of the county where the lands lie ; provides for a penalty to attach upon delinquency, and that at sales for taxes the lands shall be bought in by the levee board, if not otherwise sold ; that suits shall be in the name of the St. Francis Devee District, and that the several collectors shall make annual settlement with the treasurer of the board of levee directors. The remaining ten sections of the original act provide for giving notice for the letting of the work; for the receipt of sealed proposals; the contracting; for the giving of a bond by the treasurer ; for a per diem of $5 to directors while actually engaged; for acquiring right of way, when not gratuitously given ; for keeping the levee in repair after it is constructed ; for joining with the levee system of the State of Missouri, and for issuing evidences of indebtedness. The act of March 29, 1893, by its first section, donates to the St. Francis Devee District all lands of the State within its boundaries, except sixteenth sections, and all that the State may acquire therein through forfeitures for taxes within the five years then next ensuing. The second section provides for the sale or mortgage of these lands by the board of levee directors, and execution of deeds by the president in the name of the corporation. The third section exempts the lands so donated from taxation for five years. And the fourth section provides that the district may confirm tax titles, the same as individuals, “providing the president of said levee board shall make a bond to the Governor payable to the State of Arkansas in the sum of $50,000, conditioned upon the faithful and honest appropriation of the aforesaid lands to the building and maintaining of the levee of said district.” There are several cases on appeal to this court against the appellee board, all involving substantially the same questions, and the decision in the one case will apply to all of them. The constitutionality of the act of the general assembly organising the St. Francis Devee District, which went into effect by operation of law on the 15th February, 1893, is called in question, and two or more constitutional provisions are alleged by appellants to have-been disregarded and violated in the passage of the act. This of itself suggests the very great importance of this litigation, but a brief reference to general principles involved will serve to emphasise the importance of the subject, and may throw light on the real merits of the-discussion.  1. As to pow ers of State government.  The act, if it has any authoritative basis at all, is-an expression of the highest governmental power; and the legislature—-the mouthpiece and active force of the State government—-has expressed no more in the act-than is possessed by the State government. Whatever, therefore, of want of power there is in the act to accomplish the work intended marks also a want of power in the State government. The State government is not one of merely delegated powers, having at every step to account for its actions, and to show its authority for anything it may undertake to do. On the contrary, it is-primarily sovereign in character, and all who would question its exercise of power in any direction must, affirmatively show that it is restricted expressly or by necessary implication in its. own or the national constitution. Hence it is that every doubt arising in controversies of this kind must be resolved in favor of the-legislative enactment. Ex parte Reynolds, 52 Ark. 339; Wilkins v. State, 16 N. E. 193; Hedderich v. State, 101 Ind. 564; Cooley, Const. Dim. (5 ed.) secs. 197, 201; Neal v. Shinn, 49 Ark. 231; Vance v. Austell, 45 Ib. 400; Leep v. Ry. Co. 58 Ark. 407; Penn. Ry. Co. v. Riblet, 66 Pa. St. 164-169; Commonwealth v. Moore, 25 Grat. 951. The contention of appellants that this act of the legislative department is in violation of the spirit of the constitution of our free government—is subversive of the right of local self-government, the great boast of all the Anglo-Saxon race—does honor to the head and heart of their learned counsel, who so eloquently present this phase of the question. The doctrine of local self-government must ever remain the political faith of every free people, and the expression of that sentiment should ever be a potent sound in every legislative hall. But this is dangerous ground for the courts to get upon. What may be local self-government, what may be inimical to it in any case, and what may be the best method of preserving so precious a boon, are questions about which its votaries most widely differ among themselves, and questions for the determination of which, in our weakness, we have never been able to create an impartial arbiter. The same may be said, negatively, of the oft recounted wrong of “taxation without representation.” The entertainment of these sentiments, as we have said, is honorable to the heart, and the manner in which they are expressed is creditable to the head, of the counsel, but further than this we ought not to go. Our inquiry is not as to what ought to be, but rather as to what is—-yea, more, as to what is written as—the law. Gosnell v. State, 52 Ark. 232; Hedderich v. State, 101 Ind. 564; Commonwealth v. McCloskey, 2 Rawle, 373; Chicago, etc. Ry. Co. v. Smith, 62 Ill. 268; Martin v. Dix, 52 Miss. 53; Cooley, Const. Lim..(6 ed.) p. 200 et seq.  2. Discretion as toTpeciaire legislation.  One of the contentions of appellants is that the act under consideration is a local or special act, and that a ' general law would be equally as available to accomplish the end in view ; and therefore that the legislature, in passing this act, disobeyed the mandate of the constitution, as expressed in article 5, section 24. The object of the act is undoubtedly a local work in the first instance, and for this reason we may concede that the act itself is a local or special one. This court (and its decisions are supported by the decision of every other court having under consideration the same question, so far as we know) has held that the legislature is the exclusive judge in determining when a general law will not subserve the purpose as well as a special act. There is a line of decision which modifies this statement, to the effect that the legislature has a sound discretion to determine such a question. None, we believe, go further, however, towards rendering legislative- determination questionable in cases like this. Boyd v. Bryant, 35 Ark. 73; Davis v. Gaines, 48 Ark. 384; and authorities in the two cases cited.  3. Authority of legislature to deieg-ate the taxing power.  It is contended that the legislature cannot delegate . . . the taxing power to any but counties, cities and towns ° r J —its subordinate political and municipal corporations— since the authority to delegate the power is restricted to these by section 23, article 2, of the constitution. It will be seen at a glance, however, that this section contains no prohibitory expressions whatever. The delegation of the taxing power was not, as will be readily seen, the main object of the section, for the delegation of this power to these corporations had grown to be such a matter of course, and withal was such a conceded right in all government, that the expression in the section was a mere recital of the pre-existing right made in order to give a more noticeable meaning to the restrictions that close the section—the tax limitation. Nor can the reference to delegation of the taxing power in that section be tortured into an unnatural meaning by coupling it with sec. 27, art. 19, of -the constitution. This last section is connected with no particular preceding section of the constitution; for, as its language shows, it gives authority to the legislature to provide for assessments for local improvements in cities and towns, notwithstanding anything else in the constitution which might otherwise be construed against such a right. We cannot see that the case cited (Little Rock v. Improvement Dist. 42 Ark. 152) supports the contention, because, if we regard the latter section as intended solely to qualify the former, the meaning would be, in •effect, as follows: Taxation by cities and towns may be to the extent of their maintenance and well being, and no further, but nevertheless, beyond this limitation, the legislature may authorize assessments for local improvements within their territories. We do not see how the State’s inherent right of taxing and delegating the taxing power for public purposes is affected by anything said in these sections, otherwise than as pertains to the affairs of cities and towns and their inhabitants. But the assessments upon real estate for local improvements has no connection whatever with the general taxing power mentioned, defined and limited in the constitution, and this has been so well settled as really to •require no citation of authorities, much less argument. •Sufficient is it, at all events, to quote from Cooley on Taxation (2 ed.), page 636: “It is safe to assume, as the result of the cases, that the constitutional provisions refer solely to State taxation, or when they go further, to the general taxation for State, county and municipal purposes; and though assessments are laid under the taxing power, and are, in a certain sense, taxes ; yet, that they are a peculiar class of taxes, and not within the meaning of that term as it is usually employed in •our constitution and statutes. They may therefore be .laid on property specially benefited, notwithstanding ■,such constitutional restrictions as have been mentioned.” We shall not devote much time nor space to the discussion of the power of the State government to provide for public works, in general, nor of the kind contemplated in the act under consideration, in particular. The leveeing of the western bank of the Mississippi river, to prevent the periodical inundation of the lands included in the district, is undoubtedly a local improvement, having for its object, primarily, the reclamation and enhancement of the value of the lands included therein, and, secondarily and consequently, to add to the prosperity, welfare, comfort, convenience and wealth of the whole State. True, the State does not recite in the statute the «objects of the work, in so far as it affects the public, but the legislative department is not such an inferior tribunal as that its acts must necessarily show their object on their face. The presumption will be indulged that the legislature has in every case a proper object in view. Whether it acts under the right of eminent domain, or under the police power, all agree that, unless restrained by express constitutional restrictions, the legislature has full power in the premises. Perhaps, it is safe to say that when the taking of private property for the location of the necessary levees, ditches and drains becomes necessary, the right of eminent domain will be asserted. On the other hand, the work and its costs, within the scope of the benefits, will be attributable to the police power. For a discussion of this matter, and particularly for an able discussion of the nature and application of the police power, we refer to the case of Donnelly v. Decker, 58 Wis. 461, which has become a leading case on the subject. Public works of the kind have been very generally considered as coming within the scope of legislative power. Mayor of Baltimore v. State, 74 Am. Dec. 572, note 590-595; Munn v. Illinois, 94 U. S. 113; Williams v. Mayor, 2 Mich. 567; Egyptian Levee Co. v. Hardin, 27 Mo. 495; Hagar v. Reclamation. District, 111 U. S. 701, 704; Wurts v. Hoagland, 114 U. S. 606, 611; Draining Company's Case, 11 La. An. 338; Anderson v. Kerns Draining Co. 14 Ind. 199; Cooley, Const. Lim. (6 ed.) 627, 633.  4. as to conferring* corporate powers by  The most important question in this case, and the one most difficult of solution, is that raised by the contention that the legislature, in conferring corporate powers upon the appellees, disregarded the inhibition of section 2, article 12, of the constitution. The particular contention is that the inhibition is against conferring corporate powers by special act on public as well as private corporate bodies. We will not enter upon a construction of that section, to show to the contrary, since, from our view of the case, it makes little difference whether the section has reference solely to private corporations (as we think is the case), or to both private and public corporations, •since, in the latter case, what would be denominated 41 public corporations ” might only be public quasi corporations, at best. In fact, we are inclined to think that, under the latest and best rule of construction, acts of the legislature conferring corporate powers upon mere 'State agencies—bodies of citizens who have no personal or private interests to be subserved, but are simply required by the State to do some public work—are not acts conferring corporate powers, such as are referred to in the constitution. The principle of construction here referred to is •most frequently illustrated in the instances of counties, -townships, school districts and the like. Counties are ■ordinarily created corporate bodies, in a sense, and yet their corporate powers, in each instance, are necessarily conferred by special acts. They are therefore no longer considered as falling within the inhibitory clause of the constitution. And, if this is necessarily the case with counties, why not with any other agency the State government may choose to employ in the matters of civil government? The object of the restriction was, evidently, the apprehended abuse of the power conferred-This was the reason of the constitutional restriction. The reason does not exist where the State merely clothes one of its own agencies or instrumentalities with such power. This subject is ably and forcibly presented in Beach v. Leahy, 11 Kas. 23, which was a case wherein the legislature, by special enactment, conferred certain-corporate powers upon a school district. The constitution of that State contained the same provision as ours-against conferring corporate power by special acts, without, however, the exception in favor of educational, charitable, and penal or reformatory institutions. Judge Brewer, in delivering the opinion of the court, said: “Does it (the act) conflict with sec. 1 of art. 12? The question here raised is one of more difficulty. * * * Sec. 24 of ch. 92 of the Gen. Stat. provides that ‘ every school district organized in pursuance of this act shall be a body corporate, and shall possess the usual powers-of a corporation for public purposes.’ The act under discussion is a -special act conferring powers upon this-body corporate which it did not possess before. It seems, therefore, to conflict with the letter of this section. Á critical examination however leads us to the conclusion that this conflict is seeming and not real, or, perhaps more correctly, leaves our minds so doubtful of the existence of any conflict that, according to well settled rules of construction and decision, we must pronounce the-law not unconstitutional.” The court, in that case, held that school districts are merely quasi corporations, because “they are primarily political subdivisions; agencies in the administration of civil government; and their corporate functions are granted to them the more readily to perform their public duties. The legislature have created the regents of the agricultural college, and the regents of the State university, bodies corporate, and given them certain corporate powers ; yet, are they thereby inhibited from special legislation concerning them? Giving corporate capacity to certain agencies in the administration of civil government is not the creation of such an organization as was sought to be protected (prohibited) by article 12 of the constitution.” Continuing, he said : “ The mere fact that these organizations (quasi corporations) are declared in the statute to be bodies corporate has little weight. We look behind the name for the thing named. Its character, its relations, and its functions, determine its position, and not the mere title under which it passes.” To the same effect is the case of State v. Stewart, 74 Wis. 620. The principles announced in these decisions, and thetnumerous authorities cited therein for their support, meet our views on the subject; and the main doctrine therein announced, to the effect that conferring corporate powers by the legislature upon agencies of the State, appointed to perform some public work, in the course of the administration of civil government, in order to the more efficient performance of the duties imposed, is not such an act as is prohibited by the constitution, we think, is founded upon sound reason as well as authority. Applying the principle to the case at bar, we think the conferring of corporate power by special act upon the Board of Directors of the St. Francis Bevee District is not in violation of the constitution.  s. Astodue process of law m making as-  It is contended that the act in question authorizes _ . the taking ot property without due process of law. The 8th section of the act requires the assessors to make their assessments between the first Monday in April and the first Tuesday in May of each year; that they shall hold a meeting at the office of the levee board (as provided in section 9) on the second Tuesday in May next after completing their assessments, and then organize and equalize their assessments ; and when this is done, the result shall be the assessment for that year. No special mention is made of contests before either of the boards, or appeals from their decision on the matter of assessment. This fixing of time and place is probably meant to furnish an occasion for the hearing of complaints, etc. The eleventh section provides for suits of foreclosure to collect the taxes levied, and this provision seems to be as full as provisions of the kind usually are in such cases. To our minds, the language of section 8 might have been more specific in regard to the oppor- . tunity and manner of making complaints ag'ainst the assessments, before one or both of these boards, and the minds of those interested might have been freed from all doubt on the subject; but defects of the kind are largely, if not altogether, for the consideration of the legislature; and it may be that they become the less worthy of note, in view of the full opportunity to be heard, as provided in section 11 of the act. Such seems to be the conclusion of the authorities. Davidson v. New Orleans, 96 U. S. 104.  6. inability of land to assessment.  jg contended that appellants’ lands will not be benefited by the proposed levee. This is, ordinarily at least, a question which the legislature has the power to determine, either directly or through its own instrumentality. The question whether any particular tract of land should or should not be included in the list to be burdened with the assessment is not one, in this instance, of absolute or entire inclusion or exclusion, but the solution of it is on the rule of proportion. By provision of this act, the lands in the district are to be assessed according to their real present value, and then according to what they will be really worth after the improvement shall have been completed, and its beneficial effects have been realized; and the difference between these two, is to be the valuation upon which the assessment is to be made. It follows that the value of the benefits is the true basis of the assessment. This being the case, no question as to whether any particular land is now subject to overflow or not is the real question to be solved. A tract within the district may be above overflow without the levee, and yet, in various ways, greatly benefited by the levee. Under the method set forth in the act, if there is no difference between the present value of a tract and the value it is estimated it will have when the levee shall have been made, then there will be no assessment on that tract; and if the difference is small, the assessment will be proportionately small, and so on until the tract which is to receive the greatest benefit is involved, and its assessment will be the highest. From this statement, it naturally occurs that the issue raised by the pleadings in this case, in this connection, is not one the court can take hold of, and therefore must be determined in favor of the demurrer. The ■amount of the estimated benefits is the sole subject of contest, and when and how this contest should be made is apparent. McDermott v. Mathis, 21 Ark. 60; Cooley, Tax. (2 ed.) pp. 660-4. There are other questions raised, but they are of minor importance, and, besides, what we have said on the questions herein discussed renders it unnecessary to discuss these minor ones. There may be defects in the act, as there may be in the judgment of those appointed to give effect to the act, but these are not questions addressed to us. The decree of the court below is therefore affirmed, with costs. Battle and Hughes, JJ., concur.